DETAILED ACTION
	The terminal disclaimer filed 10/14/2020 over U.S. Patent No. 10,131,863 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Reynolds on 02/16/2021. The amendments have support in the paragraph bridging pages 5-6 of the as-filed specification defining the term “Fragment.”

The application has been amended as follows: 

Amend claim 41 as follows:	In claim 41, line 6, replace —DNase activity;— with —DNase activity and at least 204 amino acid residues;—.

Amend claim 49 as shown in the following mark-up:
49. The method of claim 41, wherein the polypeptide comprises 



Add new claim 60:
60. The method of claim 41, wherein the polypeptide consists of the mature polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 9, or a fragment of either of these having DNase activity.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Database entries Uniprot, Accession No. B8NEA2, 2013, www.uniprot.org, and Uniprot, Accession No. I8U1J0, 2013, www.uniprot.org, report polypeptides from Aspergillus flavus and Aspergillus oryzae, respectively, having at least 80% identity to recited SEQ ID NOS: 2 and 9.  However, these database entries as available before the earliest priority date of the application do not provide any fair indication of the biological activity that may be possessed by these polypeptides.
Regarding SEQ ID NO: 8, SEQ ID NO: 8 is identical to recited SEQ ID NO: 2 with the 37 N-terminal residues removed.
There is no reasonable basis in the evidence of record to believe that the DNase discussed by Rushizky et al. has any specific sequence identity to recited SEQ ID NO: 2, 8 or 9.
EP 3129457 B1 is a related granted patented having claims for use of a polypeptide with at least 80% identity to the mature polypeptide of SEQ ID NO: 9 in preventing or removing a biofilm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652